Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.27.1 EXECUTION VERSION AMENDMENT NO. 1 AMENDMENT NO. 1, dated as of December 26, 2007, to the Credit Agreement referred to below, between SECURITY CAPITAL ASSURANCE LTD, a Bermuda limited liability company ( SCA ), XL CAPITAL ASSURANCE INC., a New York corporation ( XLCA ), XL FINANCIAL ASSURANCE LTD., a Bermuda limited liability company ( XLFA  and, together with SCA and XLCA, each an  Account Party  and collectively, the  Account Parties ), and the Lenders party hereto. The Account Parties, the lenders party thereto (the  Lenders ) and Citibank, N.A., as the administrative agent are parties to a Credit Agreement dated as of August 1, 2006 (as amended and in effect immediately prior to the effectiveness of this Amendment No. 1, the  Credit Agreement ), providing, subject to the terms and conditions thereof, for extensions of credit to be made by or on behalf of the Lenders to the Account Parties in an aggregate principal or face amount not exceeding $500,000,000. The Account Parties and the Lenders party hereto wish to amend the Credit Agreement in certain respects and, accordingly, the parties hereto hereby agree as follows: Section 1. Definitions . Except as otherwise defined in this Amendment No. 1, terms defined in the Credit Agreement are used herein as defined therein. Section 2. Amendments . Effective as provided in Section 4 of this Amendment No. 1, the Credit Agreement is hereby amended as follows: 2.01. References in the Credit Agreement (including references to the Credit Agreement as amended hereby) to this Agreement (and indirect references such as hereunder, hereby, herein and hereof) shall be deemed to be references to the Credit Agreement as amended hereby. 2.02. The definition of Change in Control in Section 1.01 of the Credit Agreement is hereby amended by amending clause (c) thereof to read in its entirety as follows: (c) occupation of a majority of the seats (other than vacant seats) on the board of directors of SCA by Persons who were neither (i) nominated by the board of directors of SCA or by XL Capital Ltd nor (ii) appointed by directors so nominated. 2.03 Section 3.13 of the Credit Agreement shall be amended by amending clause (z) of the second sentence thereof to read in its entirety as follows: (z) except as disclosed in filings of SCA with the SEC prior to the date hereof, there are no outstanding Equity Rights with respect to any Account Party (other than SCA). Section 3. Representations and Warranties .
